      Case 4:16-cv-03577 Document 188 Filed on 11/04/20 in TXSD Page 1 of 1
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                            UNITED STATES DISTRICT COURT                             November 04, 2020
                             SOUTHERN DISTRICT OF TEXAS                               David J. Bradley, Clerk
                                 HOUSTON DIVISION

JUAN HERNANDEZ                                  §
and                                             §
JAMES DOSSETT                                   §
and                                             §
DEQUAN KIRKWOOD, et al,                         §
                                                §
        Plaintiffs,                             §
VS.                                             §   CIVIL ACTION NO. 4:16-CV-03577
                                                §
CITY OF HOUSTON,                                §
                                                §
        Defendant.                              §

                      ORDER CONTINUING FINAL FAIRNESS HEARING

       The final fairness hearing in this case is hereby continued to March 18, 2021 at 9:00 a.m.

       It is so ORDERED.

       SIGNED on this 4th day of November, 2020.


                                                ___________________________________
                                                Kenneth M. Hoyt
                                                United States District Judge




1/1
